Title: From John Adams to George Washington Adams, January 1822
From: Adams, John
To: Adams, George Washington



ca. January 1822

Tell your Father that I have found the old circular pedigree which looks like so many wheels within wheels of Boules de savon and that Miss Abigail and Miss Elizabeth have undertaken to copy it, and as they yesterday had the courage to go to Boston without a beau I presume they will be able to accomplish this enterprize. 
We are all well or convalescent. / Your affectionate / Grandfather.
